COURT OF APPEALS OF VIRGINIA


Present:      Judges Bray, Annunziata and Frank


LESTER RAY TERRY
                                              MEMORANDUM OPINION *
v.   Record No. 3091-99-3                         PER CURIAM
                                                 JUNE 6, 2000
ROANOKE CITY DEPARTMENT OF SOCIAL SERVICES


              FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                      Robert P. Doherty, Jr., Judge

              (Joseph F. Vannoy, on brief), for appellant.
              Appellant submitting on brief.

              (William M. Hackworth, City Attorney;
              Allen T. Wilson, Assistant City Attorney, on
              brief), for appellee. Appellee submitting on
              brief.


     Lester Ray Terry (Terry) appeals the decision of the circuit

court terminating his parental rights to five of his biological

children. 1    The circuit court found that the Roanoke City

Department of Social Services (DSS) proved by clear and convincing

evidence that Terry, without good cause, had been unwilling or

unable within a reasonable period of time to remedy substantially

the conditions which led to the children's placement in foster

care, despite the reasonable and appropriate efforts made by DSS


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     1
       The termination petitions were for Anthony Jermaine Pond,
Marcus Ray Pond, Kimberly Marie Pond, Montel Jerome Pond, and
Janice Leslie Pond.
to reunite the children with Terry.     On appeal, Terry contends

that the trial court erred in finding that DSS presented clear and

convincing evidence sufficient to satisfy the requirements of Code

§ 16.1-283.    Upon reviewing the record and briefs of the parties,

we conclude that this appeal is without merit.    Accordingly, we

affirm the decision of the trial court.

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Dev., 13 Va. App. 123, 128,

409 S.E.2d 460, 463 (1991).   "Code § 16.1-283 embodies 'the

statutory scheme for the . . . termination of residual parental

rights in this Commonwealth' [which] . . . 'provides detailed

procedures designed to protect the rights of the parents and their

child,' balancing their interests while seeking to preserve the

family."    Lecky v. Reed, 20 Va. App. 306, 311, 456 S.E.2d 538, 540

(1995) (citations omitted).   "'In matters of a child's welfare,

trial courts are vested with broad discretion in making the

decisions necessary to guard and to foster a child's best

interests.'"    Logan, 13 Va. App. at 128, 409 S.E.2d at 463

(citation omitted).    The trial judge's findings, "'when based on

evidence heard ore tenus, will not be disturbed on appeal unless

plainly wrong or without evidence to support it.'"    Id. (citation

omitted).



                                - 2 -
     The evidence proved that at the time the four older children

were placed in foster care in January 1998, Terry was in jail.

The youngest child was placed in foster care at her birth in July

1998 when the mother tested positive for cocaine.   In June 1998,

DSS provided a foster care plan to Terry, indicating what steps he

needed to accomplish before the children could be safely placed in

his care.   Those steps included obtaining and maintaining steady

employment and housing, avoiding drugs and alcohol, scheduling a

substance abuse assessment and following any recommendations

arising therefrom, completing a parenting class, and visiting

regularly with his children.   By the review in October 1998, Terry

had obtained employment, but had taken no other steps required

under the foster care plan.    DSS conducted another review in

January 1999, and found that Terry had maintained employment but

had not performed any of the other actions required under the

foster care plan.   Terry was incarcerated three different times

between January 1998 and November 1999.

     The trial court found that DSS presented clear and convincing

evidence sufficient to satisfy the requirements of Code

§ 16.1-283(C).    That section provides, in pertinent part, that

the court may terminate the residual parental rights of a parent

of a child placed in foster care if the court finds by clear and

convincing evidence that it is in the best interests of the

child and that:



                                - 3 -
          2. The parent . . ., without good cause,
          [has] been unwilling or unable within a
          reasonable period of time not to exceed
          twelve months from the date the child was
          placed in foster care to remedy
          substantially the conditions which led to or
          required continuation of the child's foster
          care placement, notwithstanding the
          reasonable and appropriate efforts of
          social, medical, mental health or other
          rehabilitative agencies to such end. Proof
          that the parent . . ., without good cause,
          [has] failed or been unable to make
          substantial progress towards elimination of
          the conditions which led to or required
          continuation of the child's foster care
          placement in accordance with their
          obligations under and within the time limits
          or goals set forth in a foster care plan
          filed with the court or any other plan
          jointly designed and agreed to by the parent
          or parents and a public or private social,
          medical, mental health or other
          rehabilitative agency shall constitute prima
          facie evidence of this condition.

Code § 16.1-283(C).

     Terry was incarcerated at the time the children were

initially placed in foster care from their mother's custody.

DSS communicated to Terry the steps he was required to take in

order for his children to be returned to his care.   Terry

obtained and maintained employment for approximately six months

before he returned to jail.   He also visited every other week

with his children, missing only five visits over a period of

approximately fourteen months.    However, Terry did not complete

any of the other obligations under the foster care plan.     At the

time of the hearing, Terry did not have stable housing or

employment, although he testified that he had a meeting

                                 - 4 -
scheduled with his former employer and anticipated being

rehired.    He never completed substance abuse screening or

parenting classes.    He testified that he did not think he had to

do anything but get a job, although he admitted that he signed

the foster care plans setting out the requirements.

        Evidence also established that the children were special

needs children.    The eldest had a physical handicap of his arm

and required physical and occupational therapy several times a

week.    All four older children had severe speech deficits and

displayed some form of developmental delays.    The youngest

child, who was taken into foster care at birth, did not show

signs of significant developmental delays.

        Terry indicated at trial that he would refrain from

criminal activity in the future and that he would complete the

required steps set out in the foster care plan.    However, "'past

actions and relationships over a meaningful period serve as good

indicators of what the future may be expected to hold.'"

Linkous v. Kingery, 10 Va. App. 45, 56, 390 S.E.2d 188, 194

(1990) (quoting Frye v. Spotte, 4 Va. App. 530, 536, 359 S.E.2d

315, 319 (1987)).    Although DSS informed Terry of his

obligations under the foster care plan, Terry failed to complete

the majority of his obligations, despite DSS's offers to assist

him and despite the passage of over a year.    Under the

circumstances of this case, the trial court was not required to



                                 - 5 -
allow Terry additional time within which to commence his

obligations.

     It is irrelevant to the trial court's determination under

Code § 16.1-283(C)(2) that there was no evidence that Terry

abused the children prior to their placement in foster care.

The statute focuses on remedying the underlying conditions and

required evidence that Terry made progress towards correcting

the conditions that led to the children's foster care placement.

     The record contains sufficient evidence to support the

finding of the trial court that DSS presented prima facie

evidence meeting the requirements of Code § 16.1-283(C)(2).    DSS

proved by clear and convincing evidence that termination of

Terry's parental rights was in the best interests of the

children and that Terry failed, without good cause, to make

substantial progress towards the elimination of the conditions

which led to the children's foster care placement in accordance

with his obligations under and within the time limits set out in

the foster care plan.

     Accordingly, the decision of the circuit court is affirmed.

                                                        Affirmed.




                              - 6 -